Bubg-ess J.
Defendant Neal was convicted in the criminal court of Jackson county, on appeal from the .police court, on complaint filed, for the violation of an ordinance of the city. The fine imposed for which judgment was rendered against her and her codefendant, who was surety on her appeal bond, was $500. ‘While the record shows that a motion for a new trial was filed by Neal, the motion has .not been copied into the record. No motion was filed by her in arrest in the court below, nor did she preserve the proceedings at the trial by bill of exceptions.
On November 24, 1890, Stephens filed his motion to set aside the judgment against him, and also to quash the execution which had been issued thereon, for numerous causes assigned therein, which motions *234were overruled, and lie saved his exceptions, as appears from the bill filed. The defendants, on the seventh day of April, 1892, sued out their writ of error and. brought the case to this court.
The first question to be 'determined by this court-is as to whether or not it has jurisdiction of the case. It is quite plain that it has not, as the amount involved is less than $2,500 (section 12, article 6, constitution and amendment of 1884, sections 4 and 5) unless the prosecution is for a felony, or Kansas City is a political subdivision of the state within the meaning of section 12, article 6, state constitution, as contended by counsel for defendants.
In Ex Parte Hollwedell, 74 Mo. 395, it is held that the violation of a city ordinance is not a criminal offence within the meaning of the constitution, and that a proceeding by a city to recover a fine for the violation of such ordinance need not be by indictment or information in the name of the stale.
The proceeding by the city against the defendant Neal for a violation of its ordinances was but a civil suit in form and quasi criminal in its character for the collection of a fine for the violation of its laws enacted for the better promotion of peace and good order within its limits. City of Kansas v. Clark, 68 Mo. 588; City of St. Louis v. Vert, 84 Mo. 204.
That Kansas City is not a political subdivision of the state, within the meaning of the constitution is equally clear. - Subdivision means to divide into smaller parts the same thing or subject-matter, and no city or town in this state is a subdivision thereof except the city of St. Louis, and it became so under sections 20, 22 and 23, article 9, state constitution, and by an act of the legislature in pursuance thereof setting off certain, defined boundaries defining the city limits, and. conferring upon the city all the rights and privi*235leges possessed by a county. Voters in all other cities and towns, act in common with the voters of the county or counties in which they may be loctated in electing county and state officials and do not simply, because of their incorporation, become subdivisions of the state. Kansas City is within Jackson county and is not a subdivision thereof or of the state.
An order will," therefore, be made transferring the cause to the Kansas City court of appeals, and that the clerk of this court transmit the record with a copy of this order of transfer, to the clerk of that court.
All of this division concur.